Citation Nr: 1046190	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-34 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1942 to August 1946 
and from November 1947 to July 1953.  He died on April [redacted], 2006.  
The appellant is his widow.
 
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.

In March 2009,  a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

This case was previously before the Board in June 2009 and 
remanded for further development.  For the reasons discussed 
below, the Board finds that the RO substantially complied with 
the mandates of the June 2009 remand and will proceed to 
adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in April 2006 as a result of pulmonary edema.  

2. At the time of his death, the Veteran was service-connected 
for lumbosacral syndrome with right sciatic radiculitis, rated as 
60 percent disabling; an amputation, left lower leg with neuroma, 
rated as 40 percent disabling; valgus deformity, right fore foot, 
with callosities, rated as 10 percent disabling; hemorrhoids, 
rated as noncompensable; sympathectomy scars, rated as 
noncompensable; appendectomy scar, rated as noncompensable; 
tonsillectomy, rated as noncompensable; and fracture of distal 
end of the third finger, left hand, rated as noncompensable.  The 
Veteran had been granted a total rating on the basis of 
individual unemployability, effective June 26, 1997.  

3. The evidence fails to establish a link between the cause of 
the Veteran's death and his service or service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

The Court held that in the context of a claim for cause of death 
benefits, 38 U.S.C.A. §  5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a condition not yet service-connected.  Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

VCAA notice letters dated in May 2006 and July 2008 fully 
satisfied VA's duty to notify.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 
19 Vet. App. at 490.  The RO provided Hupp compliant notice in 
the July 2008 VCAA notice letter, which advised the appellant of 
the disabilities for which the Veteran was service-connected at 
the time of his death, explained the evidence required to 
substantiate a cause of death claim based on a previously 
service-connected condition, and explained the evidence and 
information required to substantiate a cause of death claim based 
on a condition not yet service-connected.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Although the July 2008 VCAA notice letter was not sent prior to 
initial adjudication of the appellant's claim, this was not 
prejudicial to her as the appellant was subsequently provided 
adequate notice, she was provided time to respond with additional 
argument and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was provided 
to the appellant in October 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The 
Veteran's service treatment records and VA medical records are in 
the file.  Private medical records identified by the appellant 
have been obtained, to the extent possible.  VA medical records 
from February 2006 to April 2006, and private medical records 
from March 2006 to April 2006 were obtained by VA, in compliance 
with the June 2009 Board remand.  See Dyment, 13 Vet. App. at 
146-147; Stegall, 11 Vet. App. at 271.  In an August 2010 
response to a July 2010 SSOC, the appellant indicated that she 
had an appointment with her husband's doctor, Dr. J.B., in August 
2010, more than 30 days after the response period for the July 
2010 SSOC.  In September 2010, VA sent the appellant a letter 
informing her that she would have thirty days to submit 
additional evidence from Dr. J.B.  No additional evidence was 
received by VA.  The claims folder was received by the Board in 
October 2010.  Thus, the Board finds that the appellant had an 
opportunity to submit any additional evidence from Dr. J.B. 
following the August 2010 appointment.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The appellant was 
afforded medical opinions as to whether the Veteran's April 2006 
cause of death can be directly attributed to service or to his 
service-connected disabilities in April 2008 and March 2010.  
Further opinion is not needed on the cause of death claim 
because, at a minimum, there is no persuasive and competent 
evidence that the Veteran's cause of death may be associated with 
the Veteran's military service or service-connected 
disabilities.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Legal Criteria

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303 (2006).  Service 
connection also is permissible for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war and 
cardiovascular disease becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the primary cause 
of death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  See 38 C.F.R.  § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance to 
the production of death.  See 38 C.F.R. § 3.312(c)(1).  

The VA will give due consideration to all pertinent medical and 
lay evidence in evaluating a claim for death benefits.  Lay 
evidence may be competent and sufficient to establish a diagnosis 
of a condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.  
Cir. 2009) (citing Jandreau v. Nicholson 92 F.3d 1372 (Fed. Cir. 
2007)).

III. Analysis

The Veteran had active service from August 1942 to August 1946, 
and from November 1951 to August 1953.  The Veteran's death 
certificate reflects that he died in April 2006 and lists the 
immediate cause of death as pulmonary edema.  There is no 
indication on the death certificate or in the claims file that an 
autopsy was performed.  An April 2006 death summary from the 
Veteran's treating physician, Dr. J.B., indicates that the 
Veteran had congestive heart failure with pulmonary edema and 
pulmonary hypertension.  The report notes the Veteran had a 
history of lymphoma, a history of prostate cancer, severe chronic 
obstructive pulmonary disease and pneumonia.  In a June 2006 
addendum, Dr. J.B., noted that the Veteran certainly might have 
had sepsis.  He noted that the blood cultures were negative and 
the source of the infection is unknown, but that the Veteran did 
have hypotension and some symptoms consistent with sepsis.

At the time of the Veteran's death, the record reflects that he 
was service-connected for lumbosacral syndrome with right sciatic 
radiculitis, rated as 60 percent disabling; an amputation, left 
lower leg with neuroma, rated as 40 percent disabling; valgus 
deformity, right foe foot, with callosities, rated as 10 percent 
disabling; hemorrhoids, rated as noncompensable; sympathectomy 
scars, rated as noncompensable; appendectomy scar, rated as 
noncompensable; tonsillectomy, rated as noncompensable; and 
fracture of distal end of the third finger, left hand, rated as 
noncompensable.  The Veteran had been granted a total rating on 
the basis of individual unemployability, effective June 26, 1997.  
The appellant contends that the Veteran's service-connected 
disabilities contributed to the Veteran's cause of death.  (See 
March 2009 Board Hearing Transcript (Tr.), at p. 4).    

In April 2008, a VA physician, Dr. B., M.D., reviewed the claims 
file and opined that it was less likely as not that the Veteran's 
below-the-knee amputation of the left leg accelerated/attributed 
to his cause of death, which was pulmonary edema.  The VA 
physician reviewed VA medical records from February, March, and 
April of 2006, which were not associated with the claims folder 
at that time, and noted that there was no evidence of a serious 
complication associated with the left below-the-knee amputation.  
The VA physician noted that there was documentation of a history 
of severe chronic obstructive pulmonary disease (COPD) (oxygen 
and steroid dependent), which was stable, a history of Non-
Hodgkins lymphoma (in remission), newly diagnosed prostate cancer 
(not receiving treatment) and new onset of peripheral edema 
(February 2006).  In March 2006 he was noted to have an open 
wound of the distal residual limb of the left leg with edema, but 
the VA physician noted there was no documentation of an 
infection.  The VA physician noted that when the Veteran was seen 
by a podiatrist in April 2006, there was no documentation of an 
infection of the left limb, but there were blisters present in 
the right lower extremity and mention of extensive right lower 
extremity edema.  The VA physician opined that it was at least as 
likely as not that the peripheral edema was representative of the 
onset of heart failure or other noncardiac cause for volume 
overload which ultimately resulted in pulmonary edema.  The left 
below-the-knee amputation was not a contributory agent of volume 
overload or pulmonary edema.  The VA physician noted that there 
is no evidence from the medical record that the pulmonary edema 
was secondary to a pulmonary embolism from a source in the lower 
extremities.

Following the June 2009 Board remand, the VA treatment records 
cited by the April 2008 VA examiner were obtained, in addition to 
medical records from Immanuel St. Joseph's Hospital and Hillcrest 
Health Center.  After reviewing the additional medical records, 
the April 2008 VA examiner issued a March 2010 addendum opinion.  
In the March 2010 opinion, the VA physician noted that she had 
reviewed the additional medical records from prior to the 
Veterans's death, including the records from Immanuel St. 
Joseph's Hospital and Hillcrest Health Center.  She noted that 
after review of the records, her opinion had not changed.  The VA 
physician noted that records gave new information that the 
Veteran did have a pulmonary embolism noted on diagnostic testing 
in March 2006.  The VA physician had previously noted that the 
Veteran did not have a pulmonary embolism.  However, the VA 
physician noted that there was no evidence of a deep vein 
thrombosis in either lower extremity as the cause of the 
pulmonary embolism.  The VA physician opined that the Veteran's 
service-connected left below-the-knee amputation did not 
contribute in any way to the Veteran's death.  The VA physician 
stated that his death was more likely as not a result of severe 
underlying coronary artery disease resulting in volume overload 
(with reduced ejection fraction of 40%) with congestive heart 
failure and subsequent pulmonary edema.  The Board finds the VA 
physician's opinion to be highly probative.  The physician 
thoroughly reviewed the evidence of record and supported the 
opinion with a detailed rationale.

There is no medical or lay evidence of record linking the 
Veteran's service-connected right sciatic radiculitis, valgus 
deformity, right fore foot, with callosities; hemorrhoids, 
sympathectomy scars;  appendectomy scar; tonsillectomy; or 
fracture of distal end of the third finger, left hand, to the 
cause of the Veteran's death.  Minor service-connected 
disabilities, particularly of a static nature or not involving a 
vital organ, are not held to have contributed to death primarily 
due to an unrelated disability.  38 C.F.R. § 3.312(c)(2).  The 
Veteran's service-connected valgus deformity of the right fore 
foot with callosities, was rated as 10 percent disabling, and his 
service-connected hemorrhoids, sympathectomy scars, appendectomy 
scar, tonsillectomy, and fracture of the distal end of the third 
finger of the left hand, were all rated as noncompensable, 
indicating they were minor service-connected disabilities.  The 
Veteran's service-connected right sciatic radiculitis was rated 
as 60 percent disabling, but it did not involve a vital organ.  
As noted above, in the March 2010 addendum, the VA physician 
noted that there was no evidence of deep vein thrombosis in 
either lower extremity as the cause of the pulmonary embolism.  
Therefore, the Board finds that there is no medical evidence of 
record indicating the service-connected disabilities caused of 
contributed substantially to the Veteran's death.

The only evidence that supports the appellant's claim is her own 
statements asserting that the Veteran's service-connected 
disabilities caused or contributed to his death.  The Board 
acknowledges the appellant's assertions that the Veteran's 
service-connected disabilities, particularly the left below-the-
knee amputation caused or contributed to the Veteran's death.  
(See Tr. at p. 4).  Although a lay person may be competent to 
report a diagnosis or etiology of a disability, the cause of 
death, which is typically determined by a medical physician, is 
not, in the Board's opinion, the type of disorder which is 
susceptible to a lay etiology.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  There is no evidence the appellant has 
medical training or is competent to report on the cause of the 
Veteran's death.  Thus, the Board finds that her statements do 
not establish the required evidence needed, that is, a nexus 
between the Veteran's service-connected disabilities and his 
death.  As such, the Board finds that the appellant's statements 
have less probative value than the March 2010 medical opinion, 
which included consideration of the evidence of record and the 
appellant's assertions regarding the cause of the Veteran's 
death.  

There is no evidence, other than the appellant's statements, 
demonstrating that the Veteran's service-connected disabilities 
were a contributory cause of death.  The lack of evidence weighs 
against the appellant's claim that the Veteran's service-
connected disabilities were a contributory cause of death.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that 
it was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised).  Additionally, the Board notes 
that the Veteran's service-connected disabilities did not affect 
a vital organ.  See 38 C.F.R. § 3.312(c)(2).  Consequently, the 
Board finds that the Veteran's service-connected disabilities 
were not a principal or contributory cause of death.

The Board must now address whether the Veteran's fatal pulmonary 
edema was incurred in or aggravated by service, such that service 
connection would be warranted for the cause of death.  A June 
1953 Physical Evaluation Board Hearing report reflects that the 
Veteran had paralysis, not elsewhere classified, left common 
peroneal and tibial nerve.  The Veteran was found unfit to 
perform his duties due to the disability, which was incurred in 
service.  There is no evidence the Veteran had pulmonary edema or 
any lung or heart problems in his service treatment records.  

There was no evidence of a heart disorder or pulmonary edema 
within one year of service or in post-service VA treatment 
records from the years following service.  A January 1954 VA 
treatment record reflects that chest and lungs were clear to 
percussion and auscultation.  Rate and rhythm were normal.  There 
was no enlargement to percussion.  There was a systolic murmur at 
the apex.  The Veteran's left leg was amputated below the knee in 
April 1954.  A February 1962 VA treatment record reflects that 
the Veteran's lungs were clear to auscultation and percussion.  
The heart showed a normal sinus rhythm, no murmurs and was not 
clinically enlarged.  A November 1976 VA treatment record 
reflects that the Veteran's chest was clear and cardiovascular 
was regular.  There is no lay or medical evidence of record 
indicating the pulmonary edema giving rise to the cause of death 
was present during the Veteran's period of active service or was 
etiologically related to his service or his service-connected 
disabilities.  Indeed, the appellant herself has not contended 
that the Veteran's pulmonary edema was incurred in or aggravated 
by service.  Thus, the evidence does not establish service 
connection for the principal cause of death.  Additionally, as 
the lay and medical evidence of record fails to establish that 
the Veteran's pulmonary edema manifested within one year of 
termination of service, there is no basis for a grant of 
presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309. 

In sum, a preponderance of the evidence of record is against a 
finding that the Veteran's cause of death was related to active 
service or his service-connected disabilities.  Here, the Board 
finds that the medical evidence of record, including the March 
2010 VA opinion, is of greater probative value than the 
appellant's statements regarding the cause of the Veteran's 
death.  Although sympathetic to the appellant's claim, the Board 
concludes that the Veteran's service and service-connected 
disabilities did not cause or contribute to his death.  
Accordingly, the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death must be denied.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


